Order entered July 29, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-00857-CV

  HUMITECH DEVELOPMENT CORPORATION AND EMIL LIPPE, JR., Appellants

                                           V.

                           ALAN PERLMAN, ET AL., Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 09-9266-J

                                        ORDER
      The Court has before it appellant Humitech Development Corporation’s July 16, 2013

unopposed motion for withdrawal and substitution of appellate counsel. The Court GRANTS

the motion and DIRECTS the Clerk of the Court to remove Emil Lippe, Jr. as counsel for

Humitech Development Corporation and to substitute Kendyl T. Hanks as counsel for Humitech

Development Corporation.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE